Brosman, Judge
(concurring) :
I fully agree with my brothers, but am prompted to file this memorandum for the purpose of pointing out the distinction between the Wappler case and the present one with respect to disposition. In Wappler, we set aside the sentence as it extended to bread and water confinement, and affirmed the bad-conduct discharge adjudged. Here, we act to set aside the bad-conduct discharge, and approve similar confinement in so far as it covers a three-day period only. The surface inconsistency vanishes when one takes into account the fact that in Wappler the sentence to bread and water confinement was bad in its ■entirety. It was void because the accused was shore-based. However, in this case, that portion of the sentence is not bad in toto — is not void. Its only infirmity — since the accused was attached to a vessel — is that it is excessive to the extent that it exceeds three consecutive days. We could approve no part of the bread and water confinement in Wappler. Here we can approve that which was lawfully imposed. Both confinement on bread and water and a bad-conduct discharge cannot be approved in this case. In Wappler we ha<j no choice but to reject the bread and water element and approve the discharge. Here, however, we can approve the legal portion of the bread and water sentence and strike out the discharge — and that is what we have done.